eo Fe YN DB A BR WHY PO

NO BM KN NB NO RD Nm |; Re ei ia ea a ea aa
Nn vA FF Ww NY =-| DB O60 OB HI HD vA KR WD YW F&F OC

Case 2:19-cr-00159-RSL Document 50-1 Filed 09/23/19 Page 1 of 1

THE HONORABLE ROBERT S. LASNIK

-UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, ) No. CR19-159-RSL
)
Plaintiff, )
) ¢ ORDER GRANTING
V. ) MOTION TO SEAL SUPPLEMENTAL
) MEMORANDUM IN SUPPORT OF
PAIGE A. THOMPSON, ) MOTION TO REVIEW AND REVOKE
) DETENTION ORDER
Defendant. )
)

 

 

 

This matter has come before the Court on Ms. Thompson’s Motion to Seal the
Supplemental Memorandum in Support of the Motion to Review and Revoke the
Detention Order. The Court has considered the motion and all records in this case, and
finds there are compelling reasons to file the supplemental memorandum under seal.

IT IS ORDERED that Ms. Thompson’s supplemental memorandum be filed

under seal until further order of this Court.

fj
DATED this (A) day of «< St > | 2019.

[WKS Gamnihl

ROBERT S. LASNIK
UNITED STATES DISTRICT JUDGE

Presented by:

s/ Mohammad Ali Hamoudi

s/ Christopher Sanders

s/ Nancy Tenney

s/ Brian Klein

Attorneys for Paige Thompson

ORDER TO SEAL SUPPLEMENTAL FEDERAL PUBLIC DEFENDER
MEMORANDUM IN SUPPORT OF MOTION TO 1601 Fifth Avenue, Suite 700
REVIEW AND REVOKE DETENTION ORDER Seattle, Washington 98101

(Paige Thompson, CR19-159-RSL) - 1 (206) 553-1100

 
